DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1 and 4-11 are allowed.
	Claims 2 and 3 have been canceled.
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Cancel claims 2 and 3.
B.	Claim 1, line 3: Delete “monolayer“ and insert --- “SAM” ---.
C.	Claim 1, at the end of lines 6-7: Delete “self-assembled monolayer“ and insert --- “SAM, wherein the at least one SAM is formed of a SAM-forming material that has a head group, and the head group forms a covalent bond with a functional group that exists on the surface of the first member or the second member” ---.
D.	Claim 4, line 1: Delete “claim 2“ and insert --- “claim 1” ---.
E.	Claim 5, line 2: Delete “self-assembled monolayer“ and insert --- “SAM” ---.
F.	Claim 10, line 2: Delete “self-assembled monolayer“ and insert --- “SAM” ---.
G.	Claim 11, line 2: Delete “self-assembled monolayer“ and insert --- “SAM” ---.
Authorization for this examiner's amendment was given in a telephone interview with Michael Raucci on 3-30-21. 
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a heat dissipation grease disposed between the first member and the second member, the heat dissipation grease being in contact with the at least one SAM” and “the at least one SAM is formed of a SAM-forming material that has a head group, and the head group forms a covalent bond with a functional group that exists on the surface of the first member or the second member” in a heat conduction structure having a self-assembled monolayer (SAM).
 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811